NUMBER 13-20-00372-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


LIDIA ELIZARDI A/K/A LIDIA E. MARTINEZ                                       Appellant,

                                            v.

ONE LAST CAST, LLC, ERIC WILLIAMS,
AND FERNANDO BENAVIDEZ,                                                      Appellees.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.


                                       ORDER

 Before Chief Justice Contreras and Justices Benavides and Longoria
                          Order Per Curiam

      On February 24, 2022, the Court issued a memorandum opinion affirming the post-

answer default judgment granted in favor of appellees One Last Cast, LLC, Eric Williams,

and Fernando Benavidez against appellant Lidia Elizardi a/k/a Lidia E. Marinez (Lidia). On
March 9, 2022, the Court received a pro se motion from Lidia requesting a sixty-day

extension of time to file a motion for rehearing. Lidia explained that her attorney of record,

Rene Gomez, informed her that “he no longer was going to represent [her]” in the appeal,

and that she intends to retain new counsel.

       The following day, Rene Gomez filed a motion to withdraw, alleging that Lidia had

terminated the relationship. He informed the Court that he sent a copy of the motion by

certified mail to Lidia’s last known address. We find that the motion substantially complies

with Texas Rule of Appellate Procedure 6.5, and we grant Gomez’s motion to withdraw.

See TEX. R. APP. P. 6.5. In accordance with Rule 6.5(c), Gomez is ordered to inform Lidia

in writing about the deadline discussed below. See id.

       The Court now accepts Lidia’s pro se motion as filed, waiving any technical

deficiencies in the motion.1 Turning to the merits, the Court grants the motion in part and

denies the motion in part. The deadline to file a motion for rehearing is extended by forty-

five days until April 25, 2022. See id. R.10.5(b), 49.8.


                                                                                 PER CURIAM


Delivered and filed on the
11th day of March, 2022.




       1   Lidia is still required to remit the $10 filing fee for the motion.
                                                           2